Citation Nr: 1437879	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain with intervertebral disc syndrome.

3.  Entitlement to a rating in excess of 10 percent for residuals of right forearm crush injury (non-displaced fracture of distal one-third of radius) with tendonitis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	David Gregory Rogers, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to February 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In April 2013, the case was remanded for additional development.

As previously advised at the November 2012 hearing, if the Veteran wishes to claim service connection for right hand carpal tunnel syndrome (to include as secondary to his service-connected residuals of right forearm crush injury), he would need to do so with specificity at the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.
Service Connection Claim

Pursuant to the Board's April 2013 remand, the Veteran was afforded a VA psychiatric examination in September 2013.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, severe, without psychotic features; and with alcohol dependence.  The examiner opined that the Veteran's major depressive disorder was less likely as not (less than 50/50 probability) incurred in or a result of military service; the rationale provided was that records indicated no evidence of the disorder during military service and that there was also no evidence of a nexus between current symptoms and impairment and military service.  The examiner also opined that the Veteran's alcohol dependence was less likely as not (less than 50/50 probability) a result of military service; no rationale was provided.

Regarding the opinion rendered for the Veteran's major depressive disorder, the rationale provided failed to take into account an in-service April 1996 Report of Medical History (wherein the Veteran responded "yes" to having a history of frequent trouble sleeping and a history of depression or excessive worry, and responded "don't know" to having a history of loss of memory or amnesia and a history of nervous trouble of any sort).  Regarding the opinion rendered for the Veteran's alcohol dependence, no rationale was provided at all.  While service connection is not available for primary alcoholism, alcohol dependence may be service connected when it is a symptom of a service connected psychiatric disability.  Furthermore, the September 2013 VA examiner failed to render the requested opinion regarding a relationship between any current acquired psychiatric disorders and the Veteran's service-connected disabilities (as the Veteran has asserted that his current depression is secondary to pain from his service-connected disabilities).  On remand, an addendum to address the above deficiencies is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




Increased Rating Claims

VA treatment records (secured for the record in June 2013) note that the Veteran was seeing a private treatment provider for his back during the period of claim, and also note that he underwent private surgery for right hand carpal tunnel syndrome in July 2011.  The records pertaining to such treatment are clearly pertinent (perhaps critical) evidence that must be secured, as they may identify a period of time during which a "staged" increased rating is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) ("staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

TDIU Claim

The claim for a TDIU rating is inextricably intertwined with the other claims on appeal, as the evidence received in connection with, and the determinations on, such claims could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other issues on appeal.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his claimed disabilities, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (specifically including records from the private provider who saw the Veteran for his back during the period of claim, and from the facility where he underwent private surgery for right hand carpal tunnel syndrome in July 2011).  The AOJ should obtain complete clinical records of all such treatment and evaluations from all providers identified.  The AOJ should also secure copies of the complete clinical records of all VA treatment the Veteran has received for his claimed disabilities since May 2013.

2.  After the development sought in Instruction #1 is completed, the AOJ should return the record to the VA examiner who conducted the September 2013 VA psychiatric examination for an addendum.  The examiner must review the entire record, (to include this remand) and provide an opinion that responds to the following:

Please identify the most likely etiology for any/each acquired psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service (taking into account the April 1996 Report of Medical History), or was caused or aggravated (the opinion must specifically discuss the concept of aggravation) by a service-connected disability?

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

If the VA examiner who conducted the September 2013 examination is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate psychologist or psychiatrist who should provide the opinions sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims on appeal (TDIU after any further development indicated, and in light of the determinations made on the other issues).  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

